DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-4 and 6-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2008/0188874 (Henderson).
2. Henderson discloses a method for closing an aperture in tissue (P0007) comprising inserting an elongate shaft (shaft 7) into a working space of a patient (P0029). The method includes positioning a deployment scaffold (arms 10) coupled to the elongate shaft in a desired location (P0029). The method includes transitioning first and second arms (arms 10) of the deployment scaffold to an open configuration (FIG. 1C; P0030) by operating a plurality of linking members (e.g., “hinges” at P0033-P0034 which connect arms 10 to rods 9). The plurality 
3. The method includes attaching the surgical implant to tissue (P0036 and P0048-P0049). 
4. The method includes transitioning the first and second arms to a closed configuration (FIG. 1A; P0030 and P0039). 
6. Transitioning the first and second arms includes moving a central shaft (rod 9) disposed within the elongate shaft longitudinally and relative to the elongate shaft (FIG. 1A and 1C; P0033 and P0035). The central shaft operatively coupled to the plurality of linking members to transition the first and second arms between the open configuration and a closed configuration (FIG. 1A and 1C; P0033 and P0035). 
7. The surgical implant is a patch formed from a surgical mesh (FIG. 1C; P0028). 
8. The surgical implant is releasable in a direction that is radial with respect to a longitudinal axis of the elongate shaft (e.g., at least a portion of the mesh 18 is released radially with respect to the longitudinal axis of shaft 7 in FIG. 1C). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0188874 (Henderson), as applied to claim 2 above, and further in view of US 5,397,332 (Kammerer).
Henderson discloses the invention substantially as claimed as discussed above and further discloses separating the surgical implant includes advancing an activation member (rod 13) secured to the attachment members (FIG. 1B; P0036) such that Henderson does not disclose the activation member being retracted. Kammerer teaches a method in the same field of endeavor where a surgical implant (65) is separated from a deployment scaffold by retracting an activation .
Claims 10-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0188874 (Henderson) in view of US 5,397,332 (Kammerer).
10. Henderson discloses a method for closing an aperture in tissue (P0007) comprising inserting an elongate shaft (shaft 7) into a working space of a patient (P0029). The method includes positioning a deployment scaffold (arms 10) coupled to the elongate shaft in a desired location (P0029). The method includes transitioning first and second arms (arms 10) of the deployment scaffold to an open configuration (FIG. 1C; P0030) by operating a plurality of linking members (e.g., “hinges” at P0033-P0034 which connect arms 10 to rods 9). The plurality of linking members connecting the first and second arms to the elongate shaft (FIG. 1A and 1C; P0033-P0034)(e.g., hinges connect arms 10 to rod 9 which is within shaft 7 such that the hinges connect the arms 10 to the shaft 7).
Henderson discloses the invention substantially as claimed as discussed above and further discloses advancing at least one activation member (rod 13) secured to attachment members (connectors 14) on the first and second arms and coupled to the deployment scaffold to move the attachment members from a first position to a second position to release a surgical implant (mesh 
11. The method includes attaching the surgical implant to tissue (P0036 and P0048-P0049). 
12. The method includes transitioning the first and second arms to a closed configuration (FIG. 1A; P0030 and P0039). 
14. Transitioning the first and second arms includes moving a central shaft (rod 9) disposed within the elongate shaft longitudinally and relative to the elongate shaft (FIG. 1A and 1C; P0033 and P0035). The central shaft operatively coupled to the plurality of linking members to transition the first and second arms between the open configuration and a closed configuration (FIG. 1A and 1C; P0033 and P0035). 
15. The surgical implant is a patch formed from a surgical mesh (FIG. 1C; P0028). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,107,726 (Levin). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Levin claims 2. A method for closing an aperture in tissue comprising: inserting an elongate shaft into a working space of a patient (claim 1). The method includes positioning a deployment scaffold coupled to the elongate shaft in a desired location (claim 1). The method includes transitioning first and second arms of the deployment scaffold to an open configuration by operating a plurality of linking members (claims 1 and 14). The plurality of linking members connecting the first and second arms to the elongate shaft (claims 1 and 14). The method includes separating a surgical implant from the first and second arms by actuating attachment members coupled to the first and second arms (claim 1). 
3. The method includes attaching the surgical implant to tissue (claim 2). 
4. The method includes transitioning the first and second arms to a closed configuration (claim 1). 
5. Separating the surgical implant includes rotating the attachment members relative to the first and second arms from a first configuration to a second configuration (claim 1). 


7. The surgical implant is a patch formed from a surgical mesh (claim 12). 
8. The surgical implant is releasable in a direction that is radial with respect to a longitudinal axis of the elongate shaft (claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771